PEOPLES BANCORP INC. – P.O. BOX 738 - MARIETTA, OHIO – www.peoplesbancorp.com NEWS RELEASE FOR IMMEDIATE RELEASE Contact: Edward G. Sloane October 23, 2008 Chief Financial Officer and Treasurer (740) 373-3155 PEOPLES BANCORP INC. ANNOUNCES THIRD QUARTER EARNINGS MARIETTA, Ohio - Peoples Bancorp Inc. (“Peoples”) (NASDAQ: PEBO) today announced third quarter 2008 net income of $3.0 million, or $0.28 per diluted share.This compares to $2.0 million, or $0.19 per diluted share, last quarter and $5.1 million, or $0.49 per diluted share, for the third quarter of 2007.On a year-to-date basis, net income totaled $10.6 million and diluted earnings per share were $1.02, versus $16.1 million and $1.52, respectively, for the same period in 2007.In the third quarter of 2008, provision for loan losses was $6.0 million compared to $6.8 million last quarter and $1.0 million in the third quarter of 2007.On a year-to-date basis, Peoples’ provision for loan losses totaled $14.2 million versus $2.4 million a year ago. “Like many financial services companies, our third quarter results were negatively affected by the impact of the struggling economy and weakened commercial real estate market,” said Mark F. Bradley, President and Chief Executive Officer. “While these conditions produced a higher loan loss provision, third quarter earnings benefited from a stable net interest margin, diversified revenue growth, controlled expense growth and a lower effective tax rate.Over the last several months, we have taken steps to preserve and enhance Peoples’ healthy capital position and liquidity levels in light of this difficult credit cycle.” Bradley continued, “During the third quarter, we downgraded the loan quality ratings of certain commercial real estate loans as part of our normal loan review process, which was the major driver of the increased loan loss provision compared to last year.These downgrades were caused by deterioration in the borrowers’ financial condition from the weakened real estate market, and economy as a whole, and resulted in certain loans being placed on nonaccrual status.” The provision for loan losses resulted from management’s quarterly evaluation of the loan portfolio and procedural methodology that estimates the amount of credit losses probable within the loan portfolio based on several factors, such as changes in loss trends, risk ratings, and current economic conditions. At September 30, 2008, nonperforming loans totaled $35.7 million, or 3.21% of total loans, up from $21.2 million, or 1.92%, at June 30, 2008, and $9.4 million, or 0.83% at December 31, 2007.The third quarter increase was attributable to downgrades of three commercial real estate loan relationships, totaling $14.4 million, which increased nonaccrual loans.These loans are secured primarily by real estate in Ohio, with some collateral located in Indiana.The remaining increase since year-end 2007 was the result of two large commercial real estate loans, with balances of $7.0 million and $6.2 million, being placed on nonaccrual status in the first and second quarter of 2008, respectively. “Despite recent market events, we believe our nonperforming loans are manageable, given our ongoing communication with the borrowers and actions intended to minimize losses,” said Edward G. Sloane, Chief Financial Officer.“Our consumer loan quality, including our residential real estate loans, remains sound, with delinquency levels and losses comparable to those experienced during the last several quarters.The steps taken in the third quarter have bolstered our loan loss reserves and we continually monitor the entire loan portfolio closely for signs of credit deterioration.” The allowance for loan losses grew to $19.2 million, or 1.72% of total loans, at September 30, 2008, from $15.2 million, or 1.38%, at the prior quarter-end and $15.7 million, or 1.40%, at year-end 2007.The increase in the allowance for loan losses reflects the impact of commercial real estate loan downgrades on management’s estimate of losses within the portfolio.Management appropriately considered all loans in establishing the allowance for loan losses for each period and believes the allowance was adequate at September 30, 2008, based on all information currently available. Third quarter 2008 net loan charge-offs were $2.1 million, or 0.74% of average loans on an annualized basis, down from $7.5 million, or 2.70%, in the second quarter of 2008, due to the $6.4 million charge-off of a single impaired commercial real estate loan in the second quarter.Net charge-offs were $1.0 million, or 0.36%, for the third quarter of 2007.The increase in 2008 was attributable to a third quarter $1.1 million charge-off of one of the previously mentioned nonaccrual loan relationships.Net loan charge-offs totaled $10.8 million through nine months of 2008, versus $2.3 million a year ago. PEOPLES BANCORP INC. Third Quarter 2008 Earnings Release - Page 2 of11 - Despite the increased level of losses recognized in 2008 compared to prior years, the capital position of Peoples and its banking subsidiary have remained strong and well above amounts needed to be considered well-capitalized by banking regulations.At September 30, 2008, Peoples’ Tier 1 and Total Risk-Based capital ratios were 12.35% and 13.68%, respectively, while the ratio of tangible equity to tangible assets was 7.03%.These strong capital positions have allowed Peoples to increase dividends declared to shareholders.In the third quarter of 2008, Peoples declared a cash dividend of $0.23 per share, up 4.5% from the $0.22 per share declared for third quarter of 2007.Through nine months of 2008, Peoples has declared dividends of $0.68 per share in 2008 versus $0.66 per share declared through the same period of 2007, resulting in a dividend payout ratio of 67.0% of net income in 2008 versus 43.1% a year ago.Based on current capital levels, management anticipates continuation of quarterly dividend payments. During 2008, Peoples has systematically sold the preferred stock issued by the Federal National Mortgage Association (“Fannie Mae”), and the Federal Home Loan Mortgage Corporation (“Freddie Mac”) held in its investment portfolio, due to the uncertainty surrounding these entities.In the third quarter of 2008, Peoples completely eliminated all holdings of these preferred stocks and recognized a pre-tax loss of $594,000 ($386,000 after-tax).Peoples also recognized a pre-tax gain of $479,000 ($311,000 after-tax) from the sale of various investment securities, primarily obligations of U.S. government-sponsored enterprises and tax-exempt municipal bonds, with a recorded value of $21.4 million as part of management’s ongoing efforts to reduce credit and interest rate exposures in Peoples’ investment portfolio. In the third quarter of 2008, net interest income increased 11% to $14.6 million and the net interest margin expanded 24 basis points to 3.50% compared to the prior year third quarter.These improvements were attributable to Peoples’ funding costs declining more than asset yields, due to lower short-term market rates and wider credit spreads.Third quarter net interest income and margin also benefited from retail deposit growth in 2008, which has allowed Peoples to reduce its amount of higher-cost wholesale funding.As a result, Peoples’ third quarter cost of funds dropped 103 basis points year-over-year to 3.01%, while asset yields declined only 69 basis points to 6.15%.Compared to the second quarter of 2008, net interest income decreased 2% and net interest margin compressed 11 basis points, due to the combination of an increased level of nonaccrual loans recognized during the third quarter and higher loan prepayment fees earned during the second quarter.Through nine months of 2008, net interest income has grown 9% compared to the same period last year and net interest margin was 3.54% versus 3.29%.On a year-to-date basis, the average cost of funds decreased 81 basis points, outpacing the 49 basis point decline in asset yields. Peoples’ reported net interest income and margin include loan prepayment fees, interest reductions for loans placed on nonaccrual status and interest collected on nonaccrual loans.The net impact of these items was a $241,000 reduction in income, or five basis points of margin, in the third quarter of 2008, compared to $5,000 of additional income in the third quarter of 2007 and $226,000 of additional income, or five basis points, in the second quarter of “As expected, our third quarter net interest income and margin were pressured by some assets repricing downward and limited additional opportunities to lower funding costs,” said Sloane.“In addition, we experienced lower loan prepayment fees and an increase in nonaccrual loans in the third quarter, which combined to reduce asset yields compared to the first half of 2008.Current interest rate conditions may continue to put pressure on net interest income and margin.Still, we are continuing to manage our balance sheet position to optimize Peoples’ net interest income stream, while also minimizing the impact of future rate changes on our earnings.” Third quarter non-interest income increased 6% over the prior year, totaling $8.2 million in 2008 versus $7.7 million in 2007.The largest gains occurred in Peoples’ insurance revenues, deposit account service charges, and electronic banking (“e-banking”) income, while mortgage banking income declined.
